The petition for review is granted. Further action in this matter is deferred pending consideration and disposition of related issues in Property Reserve v. Superior Court (S217738) (see Cal. Rules of Court, rule 8.524(c) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.528, is deferred pending further order of the court. The stay previously issued by the Court of Appeal remains in effect until further order of this court.